Exhibit 10.2

     
(NORTHROP GRUMMAN CORPORATION LOGO) [v54694v5469400.gif]
  Northrop Grumman Corporation
1840 Century Park East
Los Angeles, California 90067-2199

December 16, 2009
Mr. Wesley G. Bush
President and Chief Operating Officer
Northrop Grumman Corporation
1840 Century Park East
Los Angeles, CA 90067
Re: Compensation Effective January 1, 2010
Dear Wes:
In connection with your election to the position of Chief Executive Officer and
President of Northrop Grumman Corporation (“Northrop”) effective January 1,
2010, we have had discussions regarding your compensation. This letter confirms
those discussions and sets forth our agreement regarding your compensation for
your employment with Northrop effective January 1, 2010.
Your annualized base salary rate will be $1,350,000, subject to tax withholding
and other authorized deductions, effective January 1, 2010. Your target annual
cash incentive award for 2010 under Northrop’s 2002 Incentive Compensation Plan
will equal 150% of your base salary for the year.
At the time that Northrop makes its equity incentive awards for 2010 (which is
scheduled to occur in February 2010), you will receive an award of Northrop
stock options and restricted performance stock rights (RPSRs) with an aggregate
value on the grant date equal to $8.5 million, provided that you are still
employed by Northrop at that time. The aggregate grant date value will be
allocated between options and RPSRs. Northrop will determine the specific number
of shares subject to each award based on its customary methodology used in
determining equity award grant-date value (applying the actual stock price and
other assumptions applicable to the February 2010 awards). The options and RPSRs
will be subject to the standard Northrop terms and conditions applicable to its
2010 equity incentive award grants.
You earlier entered into a January 2010 Special Agreement with Northrop which
provides benefits in the event of a change in control of Northrop. You agree
that this January 2010 Special Agreement is hereby terminated and that you will
have no benefit under this agreement. Your January 2009 Special Agreement that
you and Northrop entered into will continue in effect in accordance with its
terms through December 31, 2009, at which point it will terminate and you will
have no benefit under that agreement. You also acknowledge and agree that you
will no longer be covered by, or eligible for any benefits under, Northrop’s
Severance Plan for Elected and Appointed Officers or under any other severance
plan, program or policy of Northrop.

 



--------------------------------------------------------------------------------



 



You agree that, effective January 1, 2010, you hereby relinquish all rights you
have under the CPC Supplemental Executive Retirement Program (the “CPC SERP”),
including any benefits already accrued under that plan.
You also agree that as of January 1, 2010, you will participate in the Officers
Supplemental Executive Retirement Program (the “OSERP”), the plan available to
other elected and appointed officers. You will be subject to the terms of the
OSERP in the same manner as other OSERP participants. You will receive credit
for your CPC years of service under the OSERP instead of the CPC SERP. You will
also receive credit under the OSERP for your service prior to your CPC years of
service in accordance with the terms of the OSERP. Under the current OSERP
provisions, based on your service to date you will accrue benefits at the rate
of 1% of your final average salary for each year of service (reduced by payments
from other specified plans). Further, if you are involuntarily terminated
without cause and you have attained age 53 and completed 10 years of service, or
have accumulated 75 points (age + years of service as defined in the OSERP) as
of the date of termination, you will vest in your OSERP benefits. Your years of
service and points for this purpose will be determined in accordance with the
OSERP and any benefits that vest upon such a termination will be subject to
section 409A of the Internal Revenue Code. This vesting is the only
severance-type benefit to which you would be entitled under the OSERP.
You acknowledge and agree that you will not participate in or be entitled to any
benefits under the Northrop Supplemental Retirement Income Program for Senior
Executives (the “SRI”). Northrop has closed the SRI to new participants.
You further acknowledge and agree that you are not covered by any employment
agreement with Northrop. This letter sets forth our entire agreement regarding
these matters, and supersedes all of our prior agreements regarding your
compensation and benefits. Of course, except as otherwise provided in this
letter, you will continue to be eligible to participate in the other Northrop
benefit plans in which you currently participate in accordance with the terms
and conditions of those plans as they are in effect from time to time. This
letter does not create any rights to future employment, does not limit our
discretion to set or adjust your compensation in the future, and does not
otherwise modify the “at will” nature of your employment.
If this letter accurately sets forth your agreement with Northrop with respect
to the foregoing matters, please sign and date this letter below and return it
to me.
Lewis W. Coleman
Lead Independent Director
Accepted and Agreed:


     
 
Wesley G. Bush
   

Dated:                                                     

2